Citation Nr: 0120357	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1958.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This claim was previously before the Board and was the 
subject of a December 1999 decision.  However, that decision 
was vacated by a December 2000 Order of the United States 
Court of Appeals for Veterans Claims (Court) and remanded.  
Therefore, this claim is again before the Board.

The RO considered the veteran's claim on the basis of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that an exception to the 
need for new and material evidence exists where a change in 
the law has created a new basis for entitlement to the 
claimed benefit.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 
1994).  The Federal Circuit has also held that new and 
material evidence is unnecessary were there is a new 
diagnosis not considered in the previous claim.  Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Both of these 
exceptions to the requirement for new and material evidence 
apply in this case.

The provisions of 38 C.F.R. §  3.303(c) (2000) exclude 
congenital defects from consideration for service connection:  
"congenital or developmental defects...are not diseases or 
injuries within the meaning of applicable legislation."  The 
VA General Counsel, in a precedent opinion binding on the 
Board, reasoned that the term "disease" in the statute and 
the term "defect" in the regulation  are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VA Gen. Couns. Prec. 82-
90 (July 18, 1990) (originally issued as VA Gen. Couns. Prec. 
1- 85 (Mar. 5, 1985)).  That opinion advised that when a 
disease is of a congenital nature, VA adjudicators are 
justified in finding that such disease preexisted service, 
but that in cases where the disease is first manifest in 
service, guidance from medical authorities may be necessary 
regarding the actual time of inception.  Typically in these 
cases, entitlement to service connection should turn on the 
question of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question 
must be resolved by applying the same stringent legal 
standards that are applicable in cases involving acquired 
disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).

The previous denial was premised on a conclusion that the law 
precluded service connection for congenital diseases, while 
the subsequent opinions of the Court and VA General Counsel 
provide that service connection is not precluded where a 
congenital disease was aggravated in service.  Therefore, a 
new basis of entitlement has been created since the last 
final denial that warrants a de novo review of the veteran's 
claim.  The Board also notes that since the October 1958 
denial, the veteran has received several new diagnoses 
including hypertension, lateral ischemia, and an inferior 
infarct.  Accordingly, the Board will conduct a de novo 
review of the veteran's claim of entitlement to service 
connection for a heart disorder.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

At his hearing and in statements supported in conjunction 
with his claim, the veteran has indicated that he was treated 
at Herman Hospital and by a Dr. Glass.  Records of that 
treatment are not present in the claims folder.

The Board feels that a VA examination is needed to determine 
whether the veteran's preexisting congenital heart disorder 
may have undergone an increase in severity during service.  
That examination should also provide an opinion as to whether 
any current heart disorder which is not congenital or 
developmental is related to the veteran's service.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
heart disorder since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records, to include records from Herman 
Hospital and records from Dr. Glass.

2.  The RO should schedule the veteran 
for a VA cardiovascular examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should indicate in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all heart disorders 
currently present.  The examiner 
should state which of those 
disorders are congenital or 
developmental disorders.

c)  The examiner should state 
whether it is as likely as not that 
any congenital or developmental 
disorder present increased in 
severity during the veteran's active 
duty service beyond the natural 
progression of the condition.  In 
providing an opinion as to the 
likelihood of any increase in 
severity, it is most useful to the 
Board if the examiner classifies the 
likelihood of increase in severity 
as "definitely," "more likely 
than not," "as likely as not," 
"more likely not," or "definitely 
not."

d)  For each heart disorder found 
which is not congenital or 
developmental, the examiner should 
provide an opinion as to whether it 
is as likely as not that the 
disorder was incurred in service, 
was aggravated by service, is 
proximately due to or the result of 
a disease or injury incurred in or 
aggravated by service, or is related 
to service in any way.  In providing 
an opinion as to the likelihood of 
relationship to service, it is most 
useful to the Board if the examiner 
classifies the likelihood of 
relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
If there is additional evidence which may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to report for a scheduled examination 
or failure to cooperate with any requested development may 
have an adverse effect upon his claim.  See, 38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

